Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
PRIORITY
The instant application, filed, July 12, 2017 is a DIVISIONAL application of US Patent No. 9,732,128, filed October 21, 2011, which claims priority to US provisional Application No. 61/415,244 filed November 18, 2010 and US Provisional Application No. 61/406,064 filed October 22, 2010. Thus, the earliest possible priority for the instant application is October 22, 2010.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s after-final amendment filed 12/22/20 is acknowledged.  The after-final amendment was filed within 3 months of the final office action mailed 10/27/20, thus the reply was filed within the 3 month shorten statutory period for reply and no extension of time is required. 37 CFR 1.134

Applicant’s amendments to the claims dated 12/22/20 are acknowledged.  Claims 18-20 are cancelled with the amendment of 12/22/20.  Claims 1-17 are pending and subject to prosecution.   Claims 5 and 17 are amended to correct typographical errors.
The Final Office action of 10/27/20 had indicated that claims 1-17 were allowed.  Claims 18-20 were indicated as rejected under 103 or 112 enablement, and as rejected under double patenting over parent Patent No. 9,732,128.  With the cancellation of claims 18-20, all rejections of record are WITHDRAWN.  
Claims 1-17 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633